Citation Nr: 0638930	
Decision Date: 12/14/06    Archive Date: 01/04/07

DOCKET NO.  05-00 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES


1.  Entitlement to service connection for the veteran's cause 
of death.

2.  Entitlement to Dependency and Indemnity Compensation 
under 38 U.S.C.A. § 1318.

3.  Entitlement to an effective date earlier than June 15, 
1998, for a 60 percent rating for a low back disorder and a 
total disability rating due to individual unemployability, 
for accrued benefits purposes.  	


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from May 1943 to January 
1946.  He died in November 2002.  The appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Review of the claims file indicates that there may be 
additional VA medical records that have not been obtained.  A 
VA Form 21-4142 (Authorization and Consent to Release 
Information to the VA), dated in May 1998, indicates that the 
veteran was being seen for joint pain at the VA Medical 
Centers in Chattanooga, Tennessee, and Decatur, Georgia.  VA 
records obtained by the RO include treatment records dated 
from September 2001 to September 2002.  However, these 
records also indicate that the veteran had received prior 
treatment in 1998 and thereafter.  The RO should ensure that 
any outstanding VA medical records are obtained and 
associated with the claims file.  See Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).

The appellant has testified that the veteran was awarded 
Social Security disability benefits effective from 1970 due 
to his heart disorder.  Records from the Social Security 
Administration (SSA) have not been sought.  Though it is 
likely that those records are no longer available, the RO 
should contact the SSA to ascertain whether any records are 
still available and if so, to obtain such records.  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist claimants in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).  

The notice requirements of the VCAA require VA to notify a 
claimant of any evidence that is necessary to substantiate 
his/her claim, as well as the evidence VA will attempt to 
obtain, and which evidence the claimant is responsible for 
providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

The RO has not issued a VCAA letter with regard to the issues 
of entitlement to accrued or 38 U.S.C.A. § 1318 benefits.  
Because this case is being remanded for other matters, the RO 
also has the opportunity to correct any defects in the prior 
VCAA letter with regard to the issue of entitlement to 
service connection for the veteran's cause of death.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With regard to the appellant's claim for DIC benefits, she 
appears to be alleging error with prior VA decisions; 
although, this is not very clear.  It is noted that she has 
submitted copies of Board decisions dated in 1976 and 2001, 
with her handwritten notes.  In her notes, she indicates that 
the veteran was rated under Diagnostic Code (DC) 5293 in 1976 
and this is why she felt that he was unjustly denied in 1976.  
However, the Board decision in 1976 did consider the 
disability under DC 5293.  It is not clear if she is alleging 
that the subsequent RO decisions were erroneous for not 
considering DC 5293 or if she is alleging some type of error 
with the 1976 Board decision.  The appellant should be given 
the opportunity to clarify her allegations with regard to her 
claim for DIC and accrued benefits.  

In December 2004, the appellant expressed disagreement with 
the RO's January 2004 findings with regard to entitlement to 
accrued benefits.  As a statement of the case has not been 
issued on this matter, the Board must remand the case to the 
RO for appropriate action so that the appellant may have the 
opportunity to complete an appeal as to this issue, if she so 
desires.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 19.26 
(2005); Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.	The RO is to send the appellant 
appropriate notice in accordance with the 
VCAA with regard to the claims of 
entitlement to 38 U.S.C.A. § 1318 and 
accrued benefits, to include notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Corrective VCAA notice 
should also be sent with regard to the 
issue of entitlement to service 
connection for the veteran's cause of 
death.  In addition, the appellant should 
be given the opportunity to clarify her 
allegations, including any allegations of 
error with prior VA decisions, with 
regard to her claim for DIC and accrued 
benefits.

2.	The RO should obtain any outstanding VA 
medical records, including records from 
1998 to September 2001, and September 
2002 to November 2002, from the VA 
medical facilities in Decatur, Georgia, 
and Chattanooga and Nashville, Tennessee.  
All efforts to obtain VA records should 
be fully documented, and the VA facility 
must provide a negative response if 
records are not available.
 
3.	The RO should obtain the veteran's 
Social Security disability records, if 
available.  All efforts to obtain SSA 
records should be fully documented, and 
SSA must provide a negative response if 
records are not available.  

4.	The RO should provide the appellant and 
her representative with a statement of 
the case, pursuant to 38 C.F.R. § 
19.26, on the issue of entitlement to 
accrued benefits. Advise the appellant 
and her representative of the time 
limit in which she may file a 
substantive appeal.  38 C.F.R. 
§ 20.302(b) (2005).  Inform the 
appellant that she must file a 
substantive appeal within the 
appropriate period of time in order to 
perfect her appeal of this issue.  
Thereafter, return the case to the 
Board for its review only if an appeal 
is perfected.

5.	The RO should readjudicate the issues 
of entitlement to service connection 
for the veteran's cause of death and 
entitlement to 38 U.S.C.A. § 1318 
benefits.  If any benefit sought on 
appeal is not granted, the appellant 
and her representative should be 
provided a supplemental statement of 
the case and an applicable time to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Michelle L. Kane
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


